Citation Nr: 1300546	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-44 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Prior to February 7, 2009, entitlement to an evaluation in excess of 20 percent for bilateral hearing loss disability.

2.  Beginning February 7, 2009, entitlement to an evaluation in excess of 40 percent for bilateral hearing loss disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1951 to August 1955.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, increased the disability evaluation for bilateral hearing loss disability from a noncompensable evaluation to 20 percent disabling, effective the date of service connection.

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The issues were previously remanded by the Board in March 2011 and June 2012, the claims file has since been returned to the Board.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  As discussed in further detail in the remand section below, the Veteran has reasonably raised the issue of TDIU during the appeal period.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's claims at this time.  However, for reasons explained immediately below, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

During an October 2010 Board hearing, the Veteran testified that his hearing continues to worsen.  In a March 2011, the Board remanded the claims for a VA examination to determine the current severity of the Veteran's hearing loss. 

During a March 2011 VA examination, the Veteran underwent an audiological evaluation.  The examiner found that the inter-test reliability was judged to be poor.  There was a 7dB different between pure tone average and speech reception threshold for the right ear and a 13dB difference between pure tone average and speech reception threshold for the left ear.  Additionally, the Veteran argued that during the time of the evaluation he was under considerable facial and forehead pain due to treatment with fluorouracil for pre-cancerous lesions.  The Veteran asserted that he had difficulty concentrating during the examination and making replies which would make an accurate evaluation impossible.  

The Board finds that as reliability is poor and the Veteran was not able to fully concentrate on the VA examination, this examination is not adequate for rating purposes and another VA examination is necessary to determine the nature and current severity of the Veteran's bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In this case, there is no question that the issue of TDIU has been reasonably raised by the record.  In a July 2007 letter, the Veteran asserted that his bilateral hearing loss affected his employment as a real estate agent and eventually forced him to retire.  He stated that his hearing aids magnify sound level but word understanding remains poor if there is any background noise.  The Veteran emphasized that selling depends on good communication and selling is his only skill.  Furthermore, he submitted a letter from his previous employer indicating the Veteran's difficulties at work due to hearing loss.  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is no indication that entitlement to TDIU has been previously determined, the issue of entitlement to TDIU should be adjudicated by the RO in light of the Court's decision in Rice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a notice letter compliant with the Veterans Claims Assistance Act of 2000 (VCAA) informing him of the criteria necessary to establish TDIU.

2.  The AMC/RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record.  The AMC should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3.  The AMC/RO should schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.  

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Following the completion of the foregoing, and undertaking any other development it deems necessary, the AMC should review the record, and adjudicate the Veteran's TDIU and increased rating claims.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



